Exhibit 99.1 VOTING TRUST AGREEMENT This Agreement in made as of the 1st day of September, 2007 Between: (1) Jedi Capital Corporation ("Jedi") and Intrepid Capital Corporation ("Intrepid") and Torbay Capital Corporation ("Torbay"), and Luxilon Capital Limited ("Luxilon") and Lanesborough Capital Inc. ("Lanesborough") and Sunnydee Financial Limited ("Sunnydee") , allc/o Five Continents Financial Limited, 4th Floor, Anderson Square, 64 Shedden Road, P.O. Box 30715SMB, Grand Cayman, Cayman Islands (collectively the "Corporations"); and (2) Lorne K. Abony, 122 Old Forest Hill Road, Toronto, Ontario, Canada M5P 2R9("LA") Background (A) The Corporations are the registered holders of 12,500,000 common shares (the"Shares") in the capital of Fluid Media Networks, Inc. (the "Company") as follows: (i) Jedi 2,500,000 shares (ii) Intrepid 2,500,000 shares (iii) Torbay 2,500,000 shares (iv) Luxilon 1,666,666.66 shares (v) Lanesborough 1,666,666.66 shares (vi) Sunnydee 1,666,666.66 shares (B) In this Agreement, references to the "Relevant Shares" means the Shares together with any other shares in the capital of the Company attributable to or derived from them. (C) The Corporations have agreed to act in accordance with the instructions of LA in respect of the exercise of all voting rights attaching to the Relevant Shares, on the terms and conditions hereinafter set forth. 1.
